          Case 1:16-cv-00233-LY Document 131 Filed 05/27/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                             AUSTIN DIVISION

FREEDOM FROM RELIGION                   §
FOUNDATION, INC.,                       §
     Plaintiff,                         §
                                        §
V.                                      §      NO. 1:16-CV-00233-LY
                                        §
GOVERNOR GREG ABBOTT AND ROD            §
WELSH, EXECUTIVE DIRECTOR OF THE        §
TEXAS STATE PRESERVATION BOARD,         §
in their official capacities,           §
       Defendants.                      §


                       DEFENDANTS’ NOTICE OF APPEAL


        Notice is hereby given that Defendants Greg Abbott, in his official capacity as

Governor, and Rod Welsh, in his official capacity as Executive Director of the Texas

State Preservation Board, (collectively “Defendants”) hereby appeal to the United

States Court of Appeals for the Fifth Circuit from the “Memorandum and Order After

Remand” (Docket No. 126) and “Final Judgment” (Docket No. 127) entered on May 5,

2021.




                                      Page 1 of 3
Case 1:16-cv-00233-LY Document 131 Filed 05/27/21 Page 2 of 3




                           Respectfully submitted.

                           KEN PAXTON
                           Attorney General of Texas

                           BRENT WEBSTER
                           First Assistant Attorney General

                           GRANT DORFMAN
                           Deputy First Assistant Attorney General

                           SHAWN E. COWLES
                           Deputy Attorney General for Civil Litigation

                           THOMAS A. ALBRIGHT
                           Chief - General Litigation Division

                                  /s/ Benjamin S. Walton
                           BENJAMIN S. WALTON
                           Texas Bar No. 24075241
                           Assistant Attorney General
                           General Litigation Division
                           P.O. Box 12548
                           Austin, Texas 78711
                           (512) 463-2120 – Phone
                           (512) 320-0667 – Fax
                           benjamin.walton@oag.texas.gov
                           Counsel for Defendants




                         Page 2 of 3
        Case 1:16-cv-00233-LY Document 131 Filed 05/27/21 Page 3 of 3




                          CERTIFICATE OF SERVICE

       I hereby certify that on May 27, 2021, a true and correct copy of this document
was electronically filed using the Court’s CM/ECF system, which will send
notification of such filing to the following counsel of record:

      Richard L. Bolton
      BOARDMAN AND CLARK, LLP
      1 S. Pinckney St., Suite 410
      Madison, Wisconsin 53703-4256
      (608) 257-9521
      rbolton@boardmanclark.com

      Sam Grover
      Patrick Elliott
      FREEDOM FROM RELIGION FOUNDATION, INC.
      P.O. Box 750
      Madison, Wisconsin 53701
      (608) 256-8900
      sgrover@ffrf.org
      pelliott@ffrf.org

      Counsel for Plaintiff

                                             /s/ Benjamin S. Walton
                                       BENJAMIN S. WALTON
                                       Assistant Attorney General




                                     Page 3 of 3
